DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 8-10, 14, 16-17, 20-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sripathi et al., US2012/0324317 A1 (Sripathi hereinafter), in view of Ganwani et al., US 10,574,393 B1 (Ganwani hereinafter).
Here is how the references teach the claim.
Regarding claim 1, Sripathi discloses an apparatus comprising logic and circuitry configured to cause a wireless communication device to (Data classification for use in a wireless communication system includes classifying decoded data based on decoder metrics and an error detection check; see Sripathi, paragraph [0006]):
determine a count of one or more unreliable data symbols in a received wireless communication packet having a valid Cyclic Redundancy Check (CRC) result (The decoder metrics may be used to determine a reliability of the data, and error detection information may be used to determine whether the decoded data passes or fails an error detection check, such as a cyclic redundancy check (CRC). The data may be classified based on a determined reliability of the data and a result of the error detection 
based on classification of the valid CRC result as a false-positive CRC result (The classifier 108 may classify the data 120 into a second category if the data 120 passes the error detection check and is determined to be unreliable; see Sripathi, paragraph [0027]), handle the received wireless communication packet as having a non-valid CRC result (The data 120 that is classified into the second category (e.g., the false CRC pass category) may be discarded without further processing or, alternatively, may be further processed in another manner; see Sripathi, paragraph [0031]).
Regarding claim 8, Sripathi discloses configured to cause the wireless communication device to determine a plurality of reliability values corresponding to a plurality of data symbols of the received wireless communication packet (The threshold updater 212 may set the metric threshold to a first threshold value in response to determining, by the classifier 108, that the data is unreliable. The threshold updater 212 may update the metric threshold to a first update threshold value based on the first metric (e.g., SER) and a low threshold (e.g., a low SER threshold); see Sripathi, paragraph [0040]), and to 
Regarding claim 9, Sripathi discloses configured to cause the wireless communication device to determine a reliability value corresponding to a data symbol based on an estimated detection error corresponding to the data symbol (A second region B 1 includes values of MI 404 that correspond to a low probability of unreliable decode. A third region B2 includes values of MI 404 that correspond to a high probability of unreliable decode. "SCALE" is an adaptive scale factor that may be updated based on at least one of the decoder metrics; see Sripathi, paragraph [0077]).
Regarding claim 10, Sripathi discloses configured to cause the wireless communication device to determine the estimated detection error corresponding to the data symbol based on a plurality of state metrics of a Viterbi decoding to decode the data symbol (Referring to FIG. 4, a particular illustration of various reliability regions corresponding to decoded data is shown. For example, the data may be decoded by a Viterbi decoder; see Sripathi, paragraph [0070]).
Regarding claim 14, Sripathi discloses configured to cause the wireless communication device to identify an unreliable data symbol based on a comparison between a reliability value corresponding to the data symbol and a reliability threshold (The classifier 108 is configured to classify the data 120 based on a reliability of the 
Regarding claim 16, Sripathi discloses configured to cause the wireless communication device to (The wireless communication system 100 includes a wireless network element 102 and a device 104 configured to perform data classification for use in the wireless communication system 100; see Sripathi, paragraph [0021]), based on the classification of the valid CRC result as a false-positive CRC result (In a particular embodiment, the first category corresponds to a fail category, the second category corresponds to a false CRC pass category, and the third category corresponds to a pass category; see Sripathi, paragraph [0039]), discard the received wireless communication packet (The data 120 that is classified into the second category (e.g., the false CRC pass category) may be discarded without further processing or, alternatively, may be further processed in another manner; see Sripathi, paragraph [0031]).
Regarding claim 17, Sripathi discloses wherein the valid CRC result is based on a 16-bit CRC code (For example, the error detection check may be performed based on a CRC code. In a particular embodiment, the CRC code may be a 16-bit CRC code; see Sripathi, paragraph [0023]).
Regarding claim 20, Sripathi discloses comprising a radio to process the received wireless communication packet (The UEs may receive and decode signals carried over the E-AGCH and perform error detection (e.g., a CRC check) on the decoded data for every transmission time interval (TTI); see Sripathi, paragraph [0005]), one or more 
Regarding claim 21, Sripathi discloses a product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to (At least a portion of the false alarm detector 868 may be implemented as instructions executing, at the processor 810. For example, the memory 832 may be a non-transitory computer readable medium storing computer-executable instructions 856 that are executable by the processor 810 (e.g. a computer) to cause the processor unit 810 to obtain decoder metrics from a decoder; see Sripathi, paragraph [0089]), when executed by at least one processor (the computer-executable instructions 856 may include instructions that are executable by the processor unit 810 to cause the processor 810 to classify the data; see Sripathi, paragraph [0089]), enable the at least one processor to cause a wireless communication device to:

based on classification of the valid CRC result as a false-positive CRC result (The classifier 108 may classify the data 120 into a second category if the data 120 passes the error detection check and is determined to be unreliable; see Sripathi, paragraph [0027]), handle the received wireless communication packet as having a non-valid CRC result (The data 120 that is classified into the second category (e.g., the false CRC pass category) may be discarded without further processing or, alternatively, may be further processed in another manner; see Sripathi, paragraph [0031]).
Regarding claim 22, Sripathi discloses wherein the instructions, when executed, cause the wireless communication device to determine a plurality of reliability values corresponding to a plurality of data symbols of the received wireless communication packet (The threshold updater 212 may set the metric threshold to a first threshold value in response to determining, by the classifier 108, that the data is unreliable. The threshold updater 212 may update the metric threshold to a first update threshold value based on the first metric (e.g., SER) and a low threshold (e.g., a low SER threshold); see Sripathi, paragraph [0040]), and to identify the one or more unreliable data symbols based on the plurality of reliability values (As described with respect to FIG. 1, the classifier 108 may use the decoder metrics 124 and a metric threshold to determine a reliability of the data 120. The metric threshold may be initialized to a first threshold value before determining the reliability of the data 120; see Sripathi, paragraph [0035]. Also see abstract, “A reliability of the data is determined based on at least one of the decoder metrics and a threshold”).
Regarding claim 24, Sripathi discloses an apparatus of a wireless communication device (Data classification for use in a wireless communication system includes classifying decoded data based on decoder metrics and an error detection check; see Sripathi, paragraph [0006]), the apparatus comprising:
means for determining a count of one or more unreliable data symbols in a received wireless communication packet having a valid Cyclic Redundancy Check (CRC) result (The decoder metrics may be used to determine a reliability of the data, and error detection information may be used to determine whether the decoded data passes or fails an error detection check, such as a cyclic redundancy check (CRC). The data may 
means for, based on classification of the valid CRC result as a false-positive CRC result (The classifier 108 may classify the data 120 into a second category if the data 120 passes the error detection check and is determined to be unreliable; see Sripathi, paragraph [0027]), causing the wireless communication device to handle the received wireless communication packet as having a non-valid CRC result (The data 120 that is classified into the second category (e.g., the false CRC pass category) may be discarded without further processing or, alternatively, may be further processed in another manner; see Sripathi, paragraph [0031]).
Regarding claims 1, 21 and 24, Sripathi does not explicitly disclose based on a comparison between the count of the unreliable data symbols and a count threshold, determine whether to classify the valid CRC result as a false-positive CRC result. In the same field of endeavor (e.g., communication system) Ganwani discloses a method for 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Ganwani regarding phase based CRC verification into the method related to classifying decoded data based on decoder metrics and an error detection check of Sripathi. The motivation to do so is to provide a method for effectively prevent bit error from impairing operation of the higher-level entity (see Ganwani, abstract).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sripathi et al., US2012/0324317 A1 (Sripathi hereinafter), in view of Ganwani et al., US 10,574,393 B1 (Ganwani hereinafter), as applied to the claims above and further in view of Bernadac et al., US 2005/0235192 A1 (Bernadac hereinafter).

Regarding claim 2, Sripathi and Ganwani disclose the apparatus of claim 1. Sripathi and Ganwani do not explicitly disclose configured to cause the wireless communication device to determine whether to classify the valid CRC result as the false-positive CRC result based on an estimated noise condition of a wireless communication channel for receiving the received wireless communication packet. In the same field of endeavor (e.g., communication system) Bernadac discloses a method for determining the likelihood of a false CRC pass that comprises configured to cause the wireless communication device to determine whether to classify the valid CRC result as the false-positive CRC result based on an estimated noise condition of a wireless communication channel for receiving the received wireless communication packet (When the initial state for the CRC recalculation at the receiver is set to all ZEROs, an inputted all-ZERO data part for the CRC recalculation results in an all-ZERO CRC, which then matches the all-ZERO CRC part in the decoded block. A CRC pass is then declared for this data block regardless of the fact that the transmitted data has been totally corrupted by noise and/or interference; see Bernadac, paragraph [0004]. Also see paragraph [003], “When the received signal is weak and each soft symbol metric value is close to zero, there is a high probability that the two likelihood values for a bit are the same for all the bits in the data block. The decoder picks the bit value ZERO for each bit and thus produces an all-ZERO decoded bit stream for the block”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Bernadac regarding determining the likelihood of a false CRC pass into the method related to .

Claims 15, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sripathi et al., US2012/0324317 A1 (Sripathi hereinafter), in view of Ganwani et al., US 10,574,393 B1 (Ganwani hereinafter), as applied to the claims above and further in view of Murata et al., US 2008/0002618 A1 (Murata hereinafter).
Here is how the references teach the claim.
Regarding claims 15, 23 and 25, Sripathi and Ganwani disclose the apparatus of claim 1, the product of claim 21 and the apparatus of claim 24. Sripathi and Ganwani do not explicitly disclose configured to cause the wireless communication device to, based on the classification of the valid CRC result as a false-positive CRC result, transmit a Negative Acknowledgement (NACK) to indicate to a transmitter of the received wireless communication packet that the received wireless communication packet is not successfully received. In the same field of endeavor (e.g., communication system) Murata discloses a method for controlling reception of a mobile terminal that comprises configured to cause the wireless communication device to, based on the classification of the valid CRC result as a false-positive CRC result (Upon reception of the HS-DSCH data of the process No. 0, the demodulation/decoding process and the CRC process is performed for the receive data in the mobile station 200. When the CRC process unit 112 determines that the CRC result is "false"; see Murata, paragraph [0058]), transmit a 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Murata regarding controlling reception of a mobile terminal into the method related to classifying decoded data based on decoder metrics and an error detection check of Sripathi and Ganwani. The motivation to do so is to provide a method for controlling retransmission processes in response to a NACK signal sent form the mobile station when CRC error is found in the received data (see Murata, abstract and paragraph [0011]).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sripathi et al., US2012/0324317 A1 (Sripathi hereinafter), in view of Ganwani et al., US 10,574,393 B1 (Ganwani hereinafter), as applied to the claims above and further in view of Husted et al., US 9,065,594 B1 (Husted hereinafter).
Here is how the references teach the claim.
Regarding claims 18 and 19, Sripathi and Ganwani disclose the apparatus of claim 1. Sripathi and Ganwani do not explicitly disclose the following features.
Regarding claim 18, wherein the received wireless communication packet comprises a Bluetooth (BT) packet.
Regarding claim 19, wherein the received wireless communication packet comprises a Low-Rate Wireless Personal Area Networks (LR-WPAN) packet. In the same field of endeavor (e.g., communication system) Husted discloses a method for profile based packet rate adaptation for wireless system that comprises the following features.
Regarding claim 18, wherein the received wireless communication packet comprises a Bluetooth (BT) packet (The data is assumed to be uncorrupted if the CRC computed by a receiving Bluetooth device equals the CRC transmitted by a transmitting Bluetooth device; see Husted, col. 2, lines 29-31).
Regarding claim 19, wherein the received wireless communication packet comprises a Low-Rate Wireless Personal Area Networks (LR-WPAN) packet (For instance, although examples refer to a profile- based adaptation of transmit parameters (e.g., transmit rate, transmit power) for Bluetooth devices, in other embodiments transmit parameters may be varied for other wireless standards and devices, e.g., WLAN, WiMAX, ZigBee®, Wireless USB devices, etc.; see Husted, col. 2, lines 12-17).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Husted regarding profile based packet rate adaptation for wireless system into the method related to classifying decoded data based on decoder metrics and an error detection check of Sripathi and Ganwani. The motivation to do so is to a method for controlling transmission parameters received from different wireless device based on comparing packet error rate with a set of packet error rate threshold (see Husted, abstract and col. 1, lines 40-46).

Allowable Subject Matter
Claims 3-7 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 04/19/2021. Claims 1-25 are currently pending.
35 USC 112 (b) rejection from claims 24 and 25 are withdrawn since the arguments are found to be persuasive.

Response to Arguments
Applicant’s argument, filed on 04/19/2021, with respect to the claims 1-25 have been fully considered but they are moot in view of the new ground (s) of rejection.   Newly found prior art Ganwani in combination with Sripathi disclose the amended features of the claims as discussed in the office action above. 
Regarding claims 1, on page 9 second paragraph and page 12 last paragraph of remarks applicant argues that “More specifically, it is respectfully asserted that Sripathi et al. fails to disclose, teach or fairly suggest any determination of, and/or any use of, any count of one or more unreliable data symbols in a received wireless communication packet having a valid Cvclic Redundancy Check (CRC) result”. This argument is not persuasive. The argued feature of the claim recite “determine a count of one or more unreliable data symbols in a received wireless communication packet having a valid Cyclic Redundancy Check (CRC) result”. As noted in the office action Sripathi discloses a method for determining whether the decoded data passes or fails based on an error detection check, such as a cyclic redundancy check (CRC) where the data is classified based on a determined reliability of the data and a result of the error detection check. Sripathi also discloses classifying each data in first category if the data fails an error detection test, in a second category if the passes the error detection and is determined to be unreliable (i.e., a count of one or more unreliable data symbols) or into a third category if the data passes the error detection check and it is determined to be reliable (see Sripathi, abstract, paragraphs [0006] and [0008).
Regarding claim 8, on page 9 fourth paragraph of remarks applicant argues that “Specifically, Applicant's representative respectfully asserted that Sripathi et al. fails to teach the wireless communication device to identify the one or more unreliable data symbols based on the plurality of reliability values”. This argument is not persuasive. As noted in the office action the classifier uses decoder metrics where at least one of the decoder metric is compared to a threshold to identify one or more unreliable data (see Sripathi, abstract and paragraph [0035]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 02/25/2021